 


109 HR 1451 IH: Clean Smokestacks Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1451 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Waxman (for himself, Mr. Boehlert, Mr. Allen, Mr. Gilchrest, Mr. Grijalva, Mrs. Johnson of Connecticut, Ms. Schakowsky, Mrs. Kelly, Mrs. Capps, Mr. McHugh, Mr. Doggett, Mr. Saxton, Mr. Markey, Mr. Shays, Ms. Solis, Mr. Smith of New Jersey, Mr. Engel, and Mr. Walsh) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Clean Air Act to reduce emissions from electric powerplants, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Clean Smokestacks Act of 2005. 
2.Reduction of emissions from powerplantsPart A of title I of the Clean Air Act (42 U.S.C. 7401 et seq.) is amended by adding at the end the following: 
 
132.Reduction of emissions from powerplants 
(a)Emission reduction objectivesThe emission reduction objectives of this section are to reduce, not later than January 1, 2010: 
(1)aggregate sulfur dioxide emissions from powerplants by 75 percent from the levels allowed under full implementation of the Phase II sulfur dioxide requirements under title IV (relating to acid deposition control); 
(2)aggregate nitrogen oxide emissions from powerplants by 75 percent from 1997 levels; 
(3)aggregate carbon dioxide emissions from powerplants to the level of carbon dioxide emissions from powerplants in 1990; and 
(4)aggregate mercury emissions from powerplants by 90 percent from the 1999 levels. 
(b)Agency action 
(1)Regulations 
(A)In generalNot later than 2 years after the date of enactment of this section, the Administrator shall promulgate regulations to achieve the emission reduction objectives specified in subsection (a). 
(B)ElementsThe regulations promulgated under subparagraph (A)— 
(i)shall achieve the objectives in a manner that the Administrator determines will allocate required emission reductions equitably, taking into account emission reductions achieved before the date of enactment of this section and other relevant factors; 
(ii)may include, except in the case of mercury, market-oriented mechanisms (such as emissions trading based on generation performance standards, auctions, or other allocation methods); 
(iii)shall prevent localized adverse effects on public health and the environment and ensure that significant emission reductions are achieved in both the Eastern and Western regions of the United States; 
(iv)shall ensure that any captured or recovered mercury is not rereleased into the environment; and 
(v)shall include, consistent with achieving the objectives set forth in subsection (a), incentives for renewable energy. 
(2)Interagency coordination to minimize costs and maximize gainsTo minimize the economic costs and maximize the economic gains of achieving the emission reduction objectives specified in subsection (a), the Administrator shall coordinate with other departments and agencies of Federal and State government to increase energy efficiency, to increase the use of renewable energy, and to implement cost saving advanced demand and supply side policies, such as those described in the report prepared by the Interlaboratory Working Group of the Department of Energy entitled Scenarios for a Clean Energy Future, dated November 2000. 
(c)Additional reductionsThe regulations promulgated under subsection (b) may require additional reductions in emissions from powerplants if the Administrator determines that the emission levels necessary to achieve the emission reduction objectives specified in subsection (a) are not reasonably anticipated to protect public health or welfare. 
(d)Modernization of outdated powerplants 
(1)In generalOn the later of the date that is 30 years after a powerplant commenced operation or the date that is 5 years after the date of enactment of this section, it shall comply with— 
(A)the most recent new source performance standards promulgated under section 111; and 
(B)the requirements under parts C and D that are applicable to modified sources. 
(2)Additional requirementsThe requirements of this subsection shall be in addition to the requirements of the regulations promulgated under subsection (b). 
(e)Other requirementsThe requirements of this section shall be in addition to, and not in lieu of, any other requirement of this Act. 
(f)DefinitionIn this section, the term powerplant means an electric generation facility with a nameplate capacity of 15 megawatts or more that uses a combustion device to generate electricity for sale.. 
 
